              Case 3:19-cv-07545-WHA Document 23 Filed 11/20/19 Page 1 of 1
                                                                                                      Reset Form

 1                                      UNITED STATES DISTRICT COURT
2                                      NORTHERN DISTRICT OF CALIFORNIA
3                                                        )
     Terrell Abernathy, et al.                           ) Case No: 3:19-cv-07545
4                                                        )
                                         Plaintiff(s),   ) APPLICATION FOR
 5                                                       ) ADMISSION OF ATTORNEY
               v.
                                                         ) PRO HAC VICE
 6   DoorDash, Inc.                                      ~ (CIVIL LOCAL RULE 11-3)
 7
                                         Defendant(s).   )
     ____________                                        )
 8
         I, Warren Postman                              an active member in good standing of the bar of
 9    Washington D.C. Court of Appeals_, hereby respectfully apply for admission to practice pro hac vice in the
     __________
10   Northern District of California representing: Petitioners                                      in the
     above-entitled action. My local co-counsel in this case is Keith A. Custis                             an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California. Co-counsel's California State Bar Number is: 218818
       MYADDRESS OF RECORD:                                   LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13
      1300 I. Street, N.W., Suite 400E                         1875 Century Park East, Suite 700
14    Washington, D.C. 20005                                 - Los Angeles, California 90067
       MYTELEPHONE#       OF RECORD:                          LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (202) 749-8334                                          (213) 863-4276
       MYEMAIL ADDRESS OF RECORD :                            LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    wdp@kellerlenkner.com                                   kcustis@custislawpc.com
          I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 995083 (DC)
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19        I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:        11/20/2019                                         Warren Postman
22                                                                               APPLICANT

23
                                         ORDER GRANTING APPLICATION
24                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
25        IT IS HEREBY ORDERED THAT the application of Warren Postman                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                               UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                    October 20/!J
